REISSUE FINAL OFFICE ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This is a Final Office Action in Reissue Application 16/729,494 (“‘494”) for U.S. Patent No. 8,983,479 (“the ‘479 Patent”).
This Final Office Action is in response to the claim amendments filed May 16, 2022.
Claims 1-26 are cancelled, claims 28-41 are new, and claim 27 is amended.  
Claims 27-41 are currently pending.

Reason for Reissue
	This is a broadening reissue based on the Reissue Declaration (“Reissue Dec”) filed December 30, 2019, which states,
“Applicant/Patentee seeks a broadening reissue, since Applicant/Patentee believes the original patent to be partly inoperative or invalid by reason that Applicant/Patentee claimed less than Applicant/Patentee had the right to claim in the patent. At least one example upon which this reissue is based lies in the fact that the claims include unduly narrow limitations. For example, claim 11 includes the limitations “wherein the reference signal is a dedicated reference signal for the terminal” which is unduly narrow and have resulted in Applicant/Patentee’s having claimed in the original patent less than Applicant/Patentee had the right to claim.  Applicant/Patentee hereby unequivocally states the intent to broaden the claims of the issued patent.” 

35 USC § 251 Rejection - Defective Reissue Declaration
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175and MPEP § 1414.  In the instant case, the error relied upon and identified as being removed from the claims is recited in all of the independent claims.  A new error statement is required to correct this defect.
Claims 27-41 rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. RE47,793. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 27 and 32 and recite a first terminal-specific information and claim 6 recites virtual terminal-specific information.  Additionally, claims 27 and 32 recite a device mirroring the method of claim 6 and include a memory and a processor.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to change the name from “virtual” to “first” based on the support in the disclosure.  Further, at the time of the invention it would have been obvious to a person of ordinary skill in the art to include a memory and a processor for a device claim.
Additionally, although the claims at issue are not identical, they are not patentably distinct from each other because claim 37 includes the recitation “from a base station” whereas claim 6 omits it.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include this limitation as it distinguishes actions performed by the terminal versus the base station as supported by the disclosure.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 27, 32, and 37 would be allowable upon overcoming the 35 U.S.C. 251 and Double Patenting rejections discussed above.
As per claims 27, 32, and 37, none of the prior art of record teaches, inter alia, 
receiving, from the base station, downlink control information (DCI), wherein the DCI includes first terminal-specific information; receiving, from the base station, the reference signal; and obtaining user data based on the reference signal, the first terminal-specific information and a physical layer cell identity (PCI) of a serving cell, wherein the reference signal is a dedicated reference signal for the terminal.

Notification of Prior or Concurrent Proceedings
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘479 Patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation. 

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Future Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to C. Michelle Tarae whose telephone number is (571)272-6727.  The Examiner can normally be reached on M-F 7:30-4.
If attempts to reach the Examiner by telephone unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, can be reached on 571-272-6779.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/CATHERINE M TARAE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


Conferees:

/RSD/

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992